Citation Nr: 0033456	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-08 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

It is noted that under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 2000), an appeal to the Board 
must be initiated by notice of disagreement (NOD) and 
completed by substantive appeal (Form 9) after the statement 
of the case is furnished to the veteran.  In essence, the 
following sequence is required: There must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).  Thus, the issue of entitlement to 
an initial evaluation in excess of 10 percent for 
retropatellar pain syndrome of the left knee is the only 
issue that has been properly developed and certified for 
appellate review by the Board at this time.

The Board notes that during the pendency of the appeal, the 
RO granted a 10 percent evaluation for the veteran's service-
connected left knee disability.  While the veteran appealed 
the RO's April 1996 rating decision granting a noncompensable 
evaluation for his retropatellar pain syndrome of the left 
knee, the subsequent partial grant of 10 percent does not 
terminate the issue on appeal.  The United States Court of 
Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
held that where a veteran has filed a notice of disagreement 
as to the assignment of a disability evaluation, a subsequent 
rating decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the veteran noted his disagreement with the initial rating 
assigned for his left knee disability in December 1996, and 
perfected his appeal as to that issue (but he did not express 
disagreement with regard to the effective date of award of 
service connection), the propriety of the rating from 
effective date of the award through to final resolution of 
the issue is now on appeal.  Grantham v. Brown, 114 F.3d 1156 
(1997); Fenderson v. West, 12 Vet. App. 119 (1999).  In 
accordance with Fenderson, the issue in this case has been 
rephrased to reflect that the veteran is appealing the 
initial evaluation assigned for his service-connected 
retropatellar pain syndrome of the left knee.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, and of the information necessary 
to complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Historically, an April 1996 rating decision granted service 
connection for retropatellar pain syndrome of the left knee, 
and assigned a noncompensable evaluation.  That decision was 
based on service medical records showing treatment for a left 
knee disability, and current findings on VA examination.  The 
veteran filed a notice of disagreement with this decision in 
December 1996, and submitted a substantive appeal in February 
1997, perfecting his appeal.  In the Form 9, the veteran 
requested that the RO obtain copies of his medical records 
from the VA Outpatient Clinic in Redding, California, and the 
VA Medical Center (VAMC) in Martinez, California.  He 
maintained that this evidence supported the assignment of a 
20 percent rating for his service-connected left knee 
disability.

While medical records from the VA Outpatient Clinic in 
Redding, California have been associated with the claims 
folder, it does not appear that the RO has obtained the 
veteran's treatment records from the Martinez VAMC.

Based on medical records from the Redding VA Outpatient 
Clinic from November 1996 to January 1997, and findings from 
a March 1997 VA examination, a May 1997 rating decision 
granted a 10 percent rating for retropatellar pain syndrome 
of the left knee.  This 10 percent evaluation was continued 
by the RO in February 2000, following a review of VA 
outpatient treatment records from November 1996 to July 1997, 
and an October 1999 VA examination report.

As noted above, the veteran reported treatment for his 
service-connected left knee disorder at the Martinez VAMC.  
He has alleged that these records may contain relevant 
evidence.  The Board finds that a further effort to obtain 
these records is necessary as they may be highly relevant to 
the disposition of the veteran's claim, both for the purpose 
of establishing key facts, and for purposes of evaluating the 
probative value of the veteran's evidentiary assertions.

The veteran's statements essentially place VA on notice that 
relevant evidence that support his claim may exist or could 
be obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, 
pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee pending a 
remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding VA and private 
treatment records.  The Board notes that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, the Board notes that the October 1999 VA examination 
left open a number of questions, and is inadequate for rating 
purposes.  While degenerative joint disease of the left knee 
was diagnosed, the record contains no X-ray confirmation of 
arthritis.  In fact, an X-ray study of the left knee was 
normal on VA examination in December 1995, and a March 1997 
magnetic resonance imaging (MRI) study of the left knee was 
normal.  The Board further notes that in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995), the Court held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (2000) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  Because impairment of 
function was not adequately addressed by the examiner, the 
Board finds that further development is warranted.

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his left 
knee disability that are not currently a 
part of the record.  The RO's attention 
is directed to the veteran's reference to 
treatment at the Martinez VAMC.  After 
obtaining the appropriate authorization, 
the RO should attempt to obtain any such 
records which have not been previously 
obtained.  The RO is again advised that 
the efforts to obtain VA records should 
continue until they are obtained unless 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  The RO should arrange for an 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's left knee disability.  Any 
pathology present should be identified.  
If there is pathology present which is 
not related to the veteran's service-
connected left knee disability, the 
examiner should indicate whether this 
pathology produces manifestations which 
may be distinguished from the 
manifestations of the service-connected 
disability.

The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  All 
findings should be recorded in detail, 
including range of motion of the 
veteran's left knee, recorded in degrees.  
Any indicated studies should be 
conducted, including X-rays.  The 
physician should specifically address 
whether degenerative joint disease of the 
left knee is present.  In addition, the 
examiner should address the following:

(a)  The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his left knee 
disability, offer an opinion as to 
whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint, including pain.

(b)  Whether the service-connected left 
knee disability causes weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?

(c)  Whether pain is visibly manifested 
on movement of the left knee, and if so, 
to what extent; the presence and degree 
of, or absence of, muscle atrophy 
attributable to the veteran's service-
connected disability; the presence or 
absence of changes in the condition of 
the skin indicative of disuse due to the 
service-connected disability; or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse of functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such as 
the medication he is taking or the type 
of any treatment he is receiving.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's left knee disability, should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).  
Moreover, under 38 C.F.R. § 3.655 (2000), 
where a claimant fails without good cause 
to appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report and the required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions, remedial action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
initial evaluation in excess of 10 
percent for retropatellar pain syndrome 
of the left knee.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



